MEMORANDUM ***
The Equal Employment Opportunity Commission (EEOC) appeals the district court’s dismissal of six individual class members’ employment discrimination claims against GNLV Corporation following a grant of summary judgment in favor of GNLV on EEOC’s pattern-or-practice claim. EEOC also appeals the district court’s prior order striking as untimely the inclusion of four additional class members and precluding the addition of new class members. Because the parties are familiar with the general facts of the case, we do not repeat them here.
A judgment in favor of an employer on a classwide pattern-or-practice claim does not preclude class members from bringing individual discrimination claims. Cooper v. Fed. Reserve Bank of Richmond, 467 U.S. 867, 878, 104 S.Ct. 2794, 81 L.Ed.2d 718 (1984). Thus, the district court erred in dismissing the six class members’ individual claims. We reverse and remand to allow the district court to consider whether summary judgment is appropriate as to any of the individual claims.
The district court did not abuse its discretion by striking the four class members EEOC identified in June 2008 and precluding the addition of new class members, regardless of whether those class members, as “claimants,” were subject to the August 24, 2007, deadline for adding “parties” to the lawsuit. See Gabrielson v. Montgomery Ward & Co., 785 F.2d 762, 765 (9th Cir.1986) (reviewing for abuse of *600discretion a district court’s orders concerning discovery or leave to amend pleadings and add parties). We recognize that EEOC’s mandate to pursue discrimination claims may be furthered by expanding the scope of an existing lawsuit to include new claims discovered as a result of reasonable investigation. See Gen. Tel. Co. of the Northwest, Inc. v. EEOC, 446 U.S. 318, 331, 100 S.Ct. 1698, 64 L.Ed.2d 319 (1980). However, the interests of the defendant must also be considered. See id. at 333, 100 S.Ct. 1698. At some point, the district court must close the universe of potential claims against the defendant so that discovery can be completed and the case can proceed to judgment. We cannot say that it was an abuse of discretion for the court to draw that line where it did, when the names of the four class members had been provided to EEOC over four years earlier, the new claims would require plaintiff-specific discovery, and less than ninety days remained until the discovery cut-off date.
AFFIRMED in part, REVERSED and REMANDED in part. Each party to bear its own costs.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.